DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 1/25/2022 has been entered.

Response to Amendment
Applicants’ response filed 1/25/2022 amended claim 1 and cancelled claims 9-10.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102 rejection over Rodenberg as evidenced by Shankwalkar and the 35 USC 103 rejection over Rodenberg as evidenced by Shankwalkar in view of Horaguchi from the office action mailed 10/1/2021; therefore these rejections are withdrawn.  New grounds of rejection necessitated by applicants’ amendments are set forth below.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rodenberg, US Patent No. 5,783,528 (hereinafter referred to as Rodenberg) as evidenced by Shankwalkar et al., US Patent No. 5,560,849 (hereinafter referred to as Shankwalkar) in view of Ohno, US Patent Application Publication No. 2015/0353862 (hereinafter referred to as Ohno).      
	Regarding claims 1-8, Rodenberg discloses a lubricant composition comprising a base oil containing 65.40 wt% of Emery 2918 (a C9 pelargoic acid ester of pentaerythritol – see Example 2 of Shankwalkar) and also includes esters derived from di-pentaerythritol, 30 wt% of Mobil MCP 968 (a mixture of isomers of mono, di and tri-(2-
Rodenberg discloses all the limitations discussed above including polyol-derived ester base oils, but does not explicitly disclose a specific embodiment comprising the antioxidant and concentration of said antioxidant as recited in claim 1, or the tenter limitations of claims 11-12.    
	 Ohno discloses a high-temperature lubricating oil composition for use in tenter applications (as recited in claims 11-12) (Para. [0002]) comprising an aromatic ester, a PAO, and 0.1 to 10 wt% of an alkylated diphenylamine derivative (as recited in claim 1) (Para. [0053]-[0054]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the antioxidant of Ohno in the composition of Rodenberg as it is a simple substitution of one known element for another in order to obtain predictable results which include enhanced antioxidation properties.    
 
Regarding claims 11-12, it is the position of the examiner that as Rodenberg discloses all the limitations discussed that the composition of Rodenberg would inherently be used in tenter and chain-based applications as recited in claims 11-12.  

Response to Arguments
7.	Applicants’ arguments filed 1/25/2022 regarding claims 1-8 and 11-12 have been fully considered and are moot as the rejections from the previous office action have been withdrawn as discussed above.  
	It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771